DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 2-5, 7-8, 21, 32 and 34 are objected to because of the following informalities:  
Claim 2 line 2, “the device” should read “the drug delivery device”. The original limitation is being objected to for clarity purposes. As Claim 1 recites “A device” in the preamble and “a drug delivery device” in the body, the usage of “the device” in the claims that depend from claim 1 result in confusion as to which “device” is being referred to.  Similar objections are made for claims 3-5 and 7-8. 
Claim 21 line 3, “a cochlea” should read “the cochlea”
Claim 32 lines 4-5, “the apical location” should read “the apical region”
Claim 34 line 4, “the apical location” should read “the apical region”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 15, 17-18, 22-23, 25-26, 30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the period of permanent interfacing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the middle ear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the shortest path possible" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the circulation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the therapeutic substance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the scala tympani” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a scala tympani”. 
Claim 23 recites the limitation “the scala vestibuli to the scala tympani” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a scala vestibuli to a scala tympani”.
Claim 25 recites the limitation “the scala tympani to the scala vestibuli” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a scala tympani to a scala vestibuli”.
Claim 26 recites the limitation “the scala tympani to the scala vestibuli” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a scala tympani to a scala vestibuli”.
Claim 30 recites the limitation "the tapped location" in line 2. This limitation is unclear as claim 29 refers to tapping a first location and a second location.  
Claim 32 recites the limitation “the recipient” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites “wherein the pump system has been located in the recipient for at least 168 hours” in lines 8-9. The wording of this limitation is unclear as to whether this is meant to be a required step or if it means that the establishing step can only occur via a pump system that has already been in a recipient for at least 168 hours. The examiner recommends reciting this limitation as a separate step beginning on a new line: i.e. “Placing [a/the] pump system in a recipient for at least 168 hours”.
Claim 33 recites the limitation “the scala tympani to the scala vestibuli” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a scala tympani to a scala vestibuli”.
Claim 34 recites the limitation “the scala tympani to the scala vestibuli” in line 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “a scala tympani to a scala vestibuli”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 15 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 15 line 2 “the device is attached to a cochlea” and lines 2-3 “the device establishes a fluid path from the scala vestibuli to the scala tympani” positively recite human body parts. This rejection may be overcome by using “configured to” language.
Claim 23 lines 2-3 “a shunt extending from the scala vestibuli to the scala tympani” positively recites human body parts. This rejection may be overcome by using “configured to” language, i.e.: “a shunt configured to extend”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 21, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Housley (US Patent Pub. 20120191032).
Regarding Claim 1, Housley teaches a device comprising: a drug delivery device configured to simultaneously interface with a scala tympani and a scala vestibuli of a cochlea (see [0020] “The return electrode may be inserted into the cochlear scala vestibuli, if the primary array is placed into scala tympani, or vice versa.”; it is interpreted that all elements of Fig 5E are the device).  
Regarding Claim 2, Housley teaches the device of claim 1, wherein: the device is configured to deliver drug to the cochlea at least in part via a post introduction non-diffusion based delivery ([0086] teaches the agent may be delivered through electroporation after insertion of the device).  
Regarding Claim 3, Housley teaches the device of claim 1, wherein: the device is configured to induce complete circuit circulation from the scala tympani to the scala vestibuli and/or vice versa, thereby distributing drug within the cochlea (see [0020] “The return electrode may be inserted into the cochlear scala vestibuli, if the primary array is placed into scala tympani, or vice versa.”).
Regarding Claim 21, Housley teaches (Fig 5) a device, comprising: a means for interfacing with a cochlea (see [0020]); and a means for distributing a therapeutic substance within the cochlea (it is interpreted that all elements of Fig 5E are the device delivering the therapeutic substance; see [0020]).
Regarding Claim 24, Housley teaches the device of claim 21, wherein: the means for distributing the therapeutic substance within the cochlea is also a means for distributing the therapeutic substance effectively equally within the cochlea [0020].
Regarding Claim 25, Housley teaches the device of claim 21, wherein: the device includes a shunt (interpreting the lumen in Fig 6, [0021] to be a shunt) that establishes fluid communication from the scala tympani to the scala vestibuli of the cochlea (see [0020-0021] teaching how there is fluid communication between the cochlear implant tin the scala tympani and the return electrode in the scala vestibuli, it is interpreted that the lumen/shunt in the implant would further aid in the delivery of the therapeutic agent between the various locations in the cochlea).    
Regarding Claim 26, Housley teaches the device of claim 21, wherein: the device induces fluid flow from the scala tympani to the scala vestibuli, and/or vice versa, of the cochlea (see [0020] “The return electrode may be inserted into the cochlear scala vestibuli, if the primary array is placed into scala tympani, or vice versa.”).  
Claim(s) 1-2, 5, 21-22 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritsch et al. (US Patent Pub. 20070005117 hereinafter “Fritsch”) .
Regarding Claim 1, Fritsch teaches (Fig 10) a device comprising: a drug delivery device (40) configured to simultaneously interface with a scala tympani (178) and a scala vestibuli  (174) of a cochlea ([0107—0108]).
Regarding Claim 2, Fritsch teaches the device of claim 1, wherein: the device is configured to deliver drug to the cochlea at least in part via a post introduction non-diffusion based delivery (See [0066-0067]).
Regarding Claim 5, Fritsch teaches the device of claim 1, wherein: the device is configured to establish, when simultaneously interfacing with the scala tympani (178) and scala vestibuli (174), a complete fluid circuit made up of the scala tympani, the scala vestibuli, and the device (see [0107-0108]).  
Regarding Claim 21, Fritsch teaches a device, comprising: a means for interfacing with a cochlea (40); and a means for distributing a therapeutic substance within the cochlea ([0066-0067] and [0107-0109]).  
Regarding Claim 22, Fritsch teaches the device of claim 21, wherein: the means for interfacing with the cochlea (40) includes a means for establishing separate fluid communication between the scala tympani (Fig 10; 178) and an outside of the cochlea and a scala vestibuli (Fig 10; 174) and the outside of the cochlea (see [0067] teaching tubules 80 and 82 go from 40 to the outside of the cochlea).
Regarding Claim 28, Fritsch teaches a method, comprising: driving an effective amount of a therapeutic substance to an apical region of the cochlea ([0066-0067] and [0107-0109]).  
Regarding Claim 29, Fritsch teaches the method of claim 28, further comprising: tapping a cochlea at a first location (174) ; tapping the cochlea at a second location (178) away from the first location (174); inserting an electrode array (40 into the cochlea at the first tapped location (see [0107-0108]); at least one of inputting drug to the cochlea or removing drug out of the cochlea using fluid flow through the second tapped location (see [0066-0067]).  
Regarding Claim 30, Fritsch teaches the method of claim 29, wherein: the tapped location where the drug is inputted and/or removed is a location away from a basil end of the cochlea (see [0066-0067] teaching the drug being inputted and removed, see [0107-0109] teaching the implant could be placed in a basal area of the cochlea).
Claim(s) 9-10, 12, 17, 21, 24, 27, 28, 31 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna et al. (US Patent 7867193 hereinafter “McKenna”) .
Regarding Claim 9, McKenna teaches a device (12, 20), comprising: a prosthesis configured to distribute perilymph within a cochlea (Col 6 lines 11-13; Col 14 lines 14-21).  
Regarding Claim 10, McKenna teaches the device of claim 9, wherein: the device is configured to extract perilymph from the cochlea, mix a non-perilymph substance with the extracted perilymph, and insert the mixture into the cochlea (Col 10 lines 53-59).  
Regarding Claim 12, McKenna teaches the device of claim 9, wherein: the device (12, 20) is configured to be entirely located, collectively, in a middle ear and/or an inner ear of an adult human (See Figs 1, 2B; Col 12 lines 43-53).  
Regarding Claim 17, Mckenna teaches the device of claim 9, wherein: the device is configured to move a non-perilymph substance from external to the cochlea to inside the cochlea via the circulation. (col 8 line 46-67 teaches a drug that is not a perilymph substance being delivered inside the cochlea; Col 10 lines 56-59 teaches the drug is injected from a reservoir).
Regarding Claim 21, McKenna teaches a device, comprising: a means for interfacing with a cochlea (See Fig 2B, 32 interfaces with cochlea 16); and a means for distributing a therapeutic substance within a cochlea (See Col 13 lines 37-55). 
Regarding Claim 24, Mckenna teaches the device of claim 21, wherein: the means for distributing the therapeutic substance within the cochlea is also a means for distributing the therapeutic substance effectively equally within the cochlea (Col 14 lines 3-21).
Regarding Claim 27, McKenna teaches the device of claim 21, wherein: the device expands a perilymph containing volume within the recipient beyond that established by the cochlea (Col 6 lines 11-13; Col 14 lines 14-21; Col 7 lines 3-16)).  
Regarding Claim 28, Mckenna teaches a method, comprising: driving an effective amount of a therapeutic substance to an apical region of the cochlea (See Col 7 lines 25-45; it is interpreted that the delivering therapeutic fluid to a predetermined location within the cochlea would encompass the apical region of the cochlea – one of ordinary skill in the art would recognize that the device could deliver to whatever region of the cochlea required the treatment).   
Regarding Claim 31, Mckenna teaches the method of claim 28, further comprising: establishing perilymph flow at least one of into or out of the cochlea and establishing perilymph flow the other of into or out of the cochlea, thereby driving the effective amount of the therapeutic substance to the apical location (See Col 7 lines 25-45; Col 10 lines 53-59 ).  
Regarding Claim 35, McKenna teaches the method of claim 28, further comprising: attaching a therapeutic substance delivery device at a tapped location of the cochlea prior to inputting drug into the cochlea (Col 6 lines 31-35; device is implanted prior to delivery of therapeutic fluid to the cochlea); depleting an amount of therapeutic substance of the delivery device (Col 6 lines 8-14); and recharging the delivery device with more therapeutic substance via saturation of a local environment of the delivery device (Col 6 lines 8-14 and Col 13 lines 37-55; it is interpreted that the perilymph is getting recharged as the ‘fresh’ compound is being added).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housley (US Patent Pub. 20120191032) in view of Jolly et al. (US Patent Pub. 20150025509 hereinafter “Jolly”).
Regarding Claim 4, Housley teaches all elements of claim 1 as described above. Housley does not specify the device wherein: the device includes a fluid inlet and a fluid outlet respectively configured to be placed into fluid communication with, respectively, the scala tympani or the scala vestibuli, and/or vice versa.  Housley does teach in [0092] that the device may have lumen to help deliver the therapeutic fluid. 
Jolly teaches (fig 14) a cochlear device comprising electrodes, a lumen, an inlet (area shown as connected to a pump/reservoir) and outlets (1403). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Housley to include a fluid inlet and a fluid outlet as taught by Jolly. With this modification to Housley it is interpreted that the inlet and outlet would be in fluid communication with the scala tympani and scala vestibuli. One of ordinary skill in the art would recognize that this would allow for another way to deliver fluid source into the middle ear (Jolly [0053]).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housley (US Patent Pub. 20120191032) in view of McKenna (US Patent 7867193).
Regarding Claim 7, Housley teaches all elements of claim 1 as described above. Housley does not specify the device wherein; the device is configured to permanently simultaneously interface with a scala tympani and a scala vestibuli of a cochlea so as to enable, respectively, ingress and egress and/or vice versa of perilymph from/to the cochlea during the period of permanent interfacing.  Housley does teach that the device may have lumen and a micropump to control delivery of a volume of fluid (see [0100] and [0088]). 
McKenna teaches a device which is configured to permanently simultaneously interface the cochlea to enable ingress and egress of the perilymph (Col 10 lines 53-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Housley such that the device is configured to permanently simultaneously interface with a scala tympani and a scala vestibuli of a cochlea so as to enable, respectively, ingress and egress and/or vice versa of perilymph from/to the cochlea during the period of permanent interfacing as taught by McKenna. One of ordinary skill int eh art would recognize that this is a well-known method of treatment within the ear with a device comprising a micropump, and would allow for recirculating the drug during treatment (McKenna Col 10 lines 53-59).
Regarding Claim 8, Housley teaches all elements of claim 1 as described above. Housley does not teach the device wherein: the device is configured to extract perilymph from the cochlea, mix drug delivered by the drug delivery device with the extracted perilymph, and insert the mixture into the cochlea.  
McKenna teaches a device wherein: the device is configured to extract perilymph from the cochlea, mix drug delivered by the drug delivery device with the extracted perilymph, and insert the mixture into the cochlea (Col 10 lines 53-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Housley such that the device is configured to extract perilymph from the cochlea, mix drug delivered by the drug delivery device with the extracted perilymph, and insert the mixture into the cochlea as taught by McKenna. One of ordinary skill int eh art would have been motivated to do so in order to allow for recirculating the drug during treatment (McKenna Col 10 lines 53-59).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent 7867193) in view of Dadd (US Patent Pub. 20100094380).
Regarding Claim 13, McKenna teaches the device of claim 9, wherein: the device (20, 32) is configured to be located, in part, in the middle ear (14, 16). McKenna does not teach the device wherein the device is configured to be located in part, at a retroaurical position. 
Dadd teaches (Fig 1) a cochlear implant device (100) comprising a part of the device (142) located at a retroaurical position (see [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKenna such that a part of the device is configured to be located at a retroaurical position as taught by Dadd. One of ordinary skill in the art would recognize that it is well known to place a part of a cochlear implant in a retroaurical position (Dadd [0030]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent 7867193) in view of Jolly (US Patent Pub. 20150025509). 
Regarding Claim 14, Mckenna teaches all elements of claim 9 as described above. McKenna does not specify the device wherein: the device is configured to extend from an outside of the cochlea to at least an interior of the cochlea and secure itself to the cochlea at a location proximate the location of extension to the at least an interior of the cochlea.  
Jolly teaches [0045] that a cochlear implant device may be anchored to a promontory bone (Fig 1) such that it extends from a position outside the cochlea to a location interior of the cochlea.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKenna such that the device is configured to extend from an outside of the cochlea to at least an interior of the cochlea and secure itself to the cochlea at a location proximate the location of extension to the at least an interior of the cochlea as taught by Jolly. One of ordinary skill in the art would have been motivated to do so in order to provide permanent access to the inner ear for fluid delivery of various viscosity and healing functions (Jolly [0045]).
Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent 7867193) in view of Fritsch (US Patent Pub. 20070005117).
Regarding Claim 15, McKenna teaches all elements of claim 9 as described above. McKenna does not specify the device wherein: the device is attached to a cochlea, and the device establishes a fluid path from the scala vestibuli to the scala tympani outside the cochlea in at least substantially the shortest path possible.  
Fritsch teaches [0061] that within cochlear devices it is well known to make components shorter lengths in order to limit trauma (it is interpreted with shorter lengths, that the device would have substantially the shortest path possible). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKenna such that the device establishes a fluid path from the scala vestibuli to the scala tympani outside the cochlea in at least substantially the shortest path possible as taught by Fritsch. One of ordinary skill in the art would have been motivated to do so in order to limit trauma (Fritsch [0061]).
Regarding Claim 18, McKenna teaches the device of claim 9, wherein: the device is a therapeutic substance delivery device (Col 10 lines 53-59). McKenna does not specify that the device is configured to drive the therapeutic substance to a juncture of the scala tympani and the scala vestibuli. 
Fritsch teaches a cochlear implant device (40) which has multiple areas of the cochlea being treated at the same time (see Fig 10 and [0107-0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKenna such that the device is configured to drive the therapeutic substance to a juncture of the scala tympani and the scala vestibuli as taught by Fritsch. One of ordinary skill in the art would have been motivated to do so if that was the desired location or locations of treatment (Fritsch [0107-0108]).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent 7867193) in view of Housley (US Patent Pub. 20120191032) and Jacobsen et al. (US Patent Pub. 20030229336 hereinafter “Jacobsen”). 
Regarding Claim 23, McKenna teaches all elements of claim 21 as described above. McKenna does not teach the device wherein: the means for distributing the therapeutic substance includes a shunt extending from the scala vestibuli to the scala tympani that includes one or more valves to at least one of: controllably open and close a fluid path from the scala tympani to the scala vestibuli and/or vice versa; or permit a reservoir containing the therapeutic substance to be placed into and out of fluid communication with the shunt, thereby enabling removal of the reservoir from the shunt while maintaining a closed fluidic system of the device.  
Housley teaches a cochlear implant device which distributed therapeutic fluid from the scala tympani to the scala vestibuli (see [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKenna such the therapeutic substance is delivered from the scala vestibuli to the scala as taught by Housley. One of Ordinary skill in the art would recognize that it is well known to use a cochlear device to treat these specific within the cochlea (Housley [0020]). 
The combination of McKenna and Housley does not teach the means for distributing the therapeutic substance includes a shunt that includes one or more valves to at least one of: controllably open and close a fluid path from the scala tympani to the scala vestibuli and/or vice versa; or permit a reservoir containing the therapeutic substance to be placed into and out of fluid communication with the shunt, thereby enabling removal of the reservoir from the shunt while maintaining a closed fluidic system of the device.  
Jacobsen teaches a device using shunts ([0010] and [0012]) and valves ([0031], [0033], [0034]) in order to deliver drugs to treat ear disorders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McKenna to includes a shunt that includes one or more valves to at least one of: controllably open and close a fluid path from the scala tympani to the scala vestibuli and/or vice versa; or permit a reservoir containing the therapeutic substance to be placed into and out of fluid communication with the shunt, thereby enabling removal of the reservoir from the shunt while maintaining a closed fluidic system of the device as taught by Jacobsen. One of ordinary skill in the art would have been motivated to do so in order to control the dosage of the treatment being delivered to the ear (Jacobsen [0031]). 
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US Patent 7867193) in view of Housley (US Patent Pub. 20120191032).
Regarding Claim 33, McKenna teaches the method of claim 28, further comprising: artificially flowing perilymph within the cochlea so as to distribute the therapeutic substance within the cochlea beyond diffusion distribution (Col 10 lines 53-59). McKenna does not specify that the perilymph is flows from the scala tympani to the scala vestibuli and/or vice versa. 
Housley teaches a cochlear implant device which distributed therapeutic fluid from the scala tympani to the scala vestibuli (see [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKenna such that the perilymph is flows from the scala tympani to the scala vestibuli as taught by Housley. One of Ordinary skill in the art would recognize that it is well known to use a cochlear device to treat these specific locations within the cochlea (Housley [0020]). 
Regarding Claim 34, McKenna teaches the method of claim 28, further comprising: artificially flowing perilymph within the cochlea (Col 10 lines 53-59). McKenna does not specify that the perilymph flows from the scala tympani to the scala vestibuli and/or vice versa for at least 5 minutes in total, thereby driving the therapeutic substance to the apical region.  
Housley teaches a cochlear implant device which distributed therapeutic fluid from the scala tympani to the scala vestibuli (see [0020]) thereby driving the therapeutic substance to the apical region (See [0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKenna such that the perilymph is flows from the scala tympani to the scala vestibuli, thereby driving the therapeutic substance to the apical region as taught by Housley. One of Ordinary skill in the art would recognize that it is well known to use a cochlear device to treat these specific within the cochlea (Housley [0020]). 
The combination of McKenna and Housley does not specify that the perilymph flows for at least 5 minutes in total. The instant disclosure describes the parameter of “at least 5 minutes in total” as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as perilymph flowing for at least 5 minutes in total are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of perilymph flowing for at least 5 minutes in total would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Allowable Subject Matter
No claims are allowable at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783